FILED
                              NOT FOR PUBLICATION                            NOV 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 RUDYANTO,                                        No. 06-75403

               Petitioner,                        Agency No. A096-361-809

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Rudyanto, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

adverse credibility determinations, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th

Cir. 2001), and review de novo due process claims, Colmenar v. INS, 210 F.3d

967, 971 (9th Cir. 2000). We deny the petition for review.

       Substantial evidence supports the BIA’s adverse credibility determination

because Rudyanto’s testimony was inconsistent with his declaration concerning the

year of the second attack, and the location where he regained consciousness

following this attack. See Chebchoub, 257 F.3d at 1043 (9th Cir. 2001)

(inconsistencies in the details of events that form the basis for the asylum claim go

to the heart of the claim and support an adverse credibility finding).

       We reject Rudyanto’s due process contention that he was not afforded with a

competent interpreter at the merits hearing because he has failed to show “a better

translation would have made a difference in the outcome of the hearing.” Kotasz v.

INS, 31 F.3d 847, 850 n.2 (9th Cir. 1994).

       PETITION FOR REVIEW DENIED.




NED/Research                              2                                    06-75403